I	Introduction
Mr. President, Excellencies, ladies and gentlemen,
I congratulate you, Mr. Bozkir, on assuming the post of President of the current session of the United Nations General Assembly.
I assure you of Latvia’s cooperation as you guide the work of this essential body in the coming year.
II	Multilateral response to Covidl9 pandemic
Mr. President,
We meet in virtual form because of the COVID-19 pandemic, which has caused unprecedented global upheaval in our generation.
While each country has taken measures to prevent and control the spread of the pandemic at home, no country can overcome it on its own.
The United Nations and its agencies, notably the World Health Organization, are crucial in coordinating and providing a global response. This role should be fulfilled effectively, and lessons must be learned to be better prepared for future challenges.
Latvia quickly responded to the global appeal of the UN Secretary-General by contributing to the Global Humanitarian Response Plan for COVID-19 through the World Health Organization.
Furthermore, Latvian scientists participate in the global efforts to develop an effective vaccine against the virus, so that we can return to normality.
III	Global security
Mr President,
Effective multilateralism remains the most essential tool for maintaining the international rules-based order and security.
The rules-based order is the foundation for global justice and peace. The main purpose of international law is to ensure respect for fundamental human rights and state sovereignty. The world will see fewer conflicts and threats to peace if people sense they are treated justly. Every state is responsible for respecting this order.
The United Nations, too, must make every effort to ensure that this order is respected, both by large and small states — nowadays not only in the analogue world, but also the virtual world created by modern technologies.
Therefore, the United Nations should actively use all instruments, including diplomatic efforts and peace-keeping missions, to find just political solutions to today’s complex and protracted conflicts throughout the world.
Concerning one important aspect of justice, Latvia remains strong in its support of the Women, Peace and Security agenda, in recognition of the close link between global security and equal participation of women.
The substantial contribution of smaller countries to international peace and security is currently being demonstrated by our northern neighbour Estonia, as it holds a non-permanent seat on the UN Security Council. Latvia, too, hopes to assume this honour and responsibility for the term 2026-2027.
IV	Recovery from the pandemic
Mr President,
Latvia supports the UN Secretary-General’s call to “build back better” from the pandemic. As a member of the UN Economic and Social Affairs Council (ECOSOC) Latvia will continue to advance the “recover better” agenda.
The implementation of the Sustainable Development Goals (SDGs) and the Paris Agreement must remain at the centre of our recovery efforts. Faster recovery will require good governance and respect for human rights and gender equality.
I am convinced that to “recover better” means a green, digital and inclusive recovery. We urgently need to strengthen our efforts to address climate change, to tackle the loss of biodiversity and to protect the environment. We should promote more sustainable consumption and production patterns. Latvia has joined the Group of Friends to combat marine plastic pollution. We stand ready to work together to address this challenge and to share the Baltic Sea region perspective.
During the pandemic Latvia quickly introduced digital solutions and tools in order to continue education and all democratic processes remotely. Latvia was amongst the first countries to develop a national mobile application “StopCovid”, successfully balancing effectiveness of contact tracing with respect for privacy. Latvia was also among the first to introduce e-parliament, where a Parliament can fully function remotely — propose new legislation, debate and vote on laws - relying on the secure digital identity of every member of Parliament.
Mr President,
“Recover better” also means that in going digital, we must take even greater care with data collection and use, especially in regard to privacy. When governments, international companies and other entities digitally collect more information about a person than he or she is aware, this creates a considerable threat to personal freedom. It also makes a person much more vulnerable to manipulation.
To be more concrete and direct - digital tracing and profiling, which are very difficult to evade, endanger a person’s fundamental freedom. This is a serious challenge for society. By resolving the legal framework and investing in technologies that factor in respect for privacy, I believe we can create human-centred technologies with much bigger potential. We all need to address this challenge together, at the national, regional and global level, with full respect for fundamental human rights and freedoms.
I want Latvia to be a global role model for a human-centred multilingual digital economy, to support developing economies in going digital, and at the same time to elaborate digital standards for the respect of privacy and to promote them internationally.
V	Infodemic
Mr President,
Latvia is concerned that among other negative consequences, COVID-19 has created a breeding ground for misinformation, disinformation, fake news and hate speech. It is critical that states counter misinformation and provide access to free, reliable and science-based information through free media. This is a universal human right that we must respect and help each other to exercise.
Latvia has credible expertise and can contribute to this end. In June at the United Nations, Latvia together with a cross-regional group of 130 countries called for action to fight misinformation and disinformation, or the so-called “infodemic”, in the context of COVID-19.
The statement complements the “Verified” campaign announced by the UN Secretary-General, as well as the UNESCO response to this negative trend.
Free, objective and pluralistic media play an indispensable role in informing the public during the ongoing pandemic.
Technology companies and social media platforms need to be more accountable for addressing online disinformation. Social media is not merely a platform where people and diverse information meets. The technology, the algorithms, the business models that drive the advertising market and attention economy all play a large part in the distribution of disinformation. Our priority must be to protect both privacy and freedom of expression in the digital domain.
The exponential increase of misinformation, disinformation, fake news and hate speech in recent years is dangerous not only in the context of the pandemic. It is a general threat to world peace, it is a general threat to efforts to solve global issues such as climate change and environmental pollution. In short — it is a general problem of humankind to find rational solutions to the challenges of our time. These threats should be taken seriously both on the national and international level.
VI	Distortion of history
Mr President,
Concerning the wider phenomenon of disinformation, I would like to address one example. Russia’s increasingly revisionist approach, especially in the context of World War II events, is unacceptable. Russia makes continuous attempts to turn history into a disinformation tool. This goes hand in hand with continuing restrictions on democracy and free speech. We call for an independent, international investigation into the recent poisoning of opposition leader Alexey Navalny. The perpetrators of this crime must be held accountable.
VII	Belarus
We also follow with great concern the events in Belarus, especially in view of the brutal repressions that followed the presidential elections on 9 August. We call for new, democratic and transparent elections and an end to the repression of peaceful demonstrators. Latvia is currently providing medical treatment to several victims of the repressions. We also call on Russia to desist from any further interference in Belarus, so that its people can decide for themselves the future of their state.
The women of Belarus especially have shown great strength and courage. Svetlana Alexievich, laureate of the 2015 Nobel Prize for literature, speaks of “thirst for changes, thirst for new life, thirst for honesty”. In Latvia we still remember such thirst 30 years ago. We are always ready to share our rich experience of regaining democracy and freedom.
VIII	Conclusion
Mr President,
I sincerely hope that this time next year we can all meet again in person. Until then, let us use this unusual time wisely. Mobilized by the shared suffering during this pandemic, let us make renewed efforts to forge peace and a sustainable way of life, for the good of all humanity.
Thank you!